
	

113 HR 2692 IH: Saving America’s Pollinators Act of 2013
U.S. House of Representatives
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2692
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2013
			Mr. Conyers (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to take certain actions related to pesticides that may affect
		  pollinators, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Saving
			 America’s Pollinators Act of 2013.
		2.Findings
			(1)Pollination
			 services are a vital part of agricultural production, valued at over
			 $125,000,000,000 globally and worth $20,000,000,000 to $30,000,000,000 in
			 agricultural production annually in the United States.
			(2)One-third of food
			 produced in North America depends on pollination by honey bees, including
			 nearly 95 varieties of fruits such as almonds, avocados, cranberries, and
			 apples.
			(3)Over the past
			 several years, documented incidents of colony collapse disorder have been at a
			 record high, with some beekeepers repeatedly losing 100 percent of their
			 operations.
			(4)During the winter beginning in 2012 and
			 ending in 2013, United States beekeepers, on average, lost 45.1 percent of the
			 colonies they operate.
			(5)According to scientists of the Department
			 of Agriculture, current estimates of the survivorship of honey bee colonies
			 show they are too low to be able to meet the pollination demands of United
			 States agricultural crops.
			(6)Scientists have
			 linked the use of systemic neonicotinoid insecticides to the rapid decline of
			 pollinators and to the deterioration of pollinator health.
			(7)Neonicotinoids
			 cause sublethal effects including impaired foraging and feeding behavior,
			 disorientation, weakened immunity, delayed larval development, and increased
			 susceptibility to viruses, diseases, and parasites and numerous studies have
			 also demonstrated acute, lethal effects from the application of neonicotinoid
			 insecticides.
			(8)Recent science has
			 demonstrated that a single corn kernel coated with a neonicotinoid is toxic
			 enough to kill a songbird.
			(9)In June 2013, over
			 50,000 bumblebees were killed as a direct result of exposure to a neonicotinoid
			 applied to Linden trees for cosmetic purposes.
			(10)In January 2013,
			 the European Food Safety Authority determined that the most widely used
			 neonicotinoids pose unacceptable hazards to bees, prompting the European Union
			 to suspend their use on agricultural crops.
			3.Urgent regulatory
			 response for honey bee and pollinator protection
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall suspend the registration of imidacloprid,
			 clothianidin, thiamethoxam, dinotafuran, and any other members of the nitro
			 group of neonicotinoid insecticides to the extent such insecticide is
			 registered, conditionally or otherwise, under the Federal Insecticide,
			 Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.) for use in seed
			 treatment, soil application, or foliar treatment on bee attractive plants,
			 trees, and cereals until the Administrator has made a determination that such
			 insecticide will not cause unreasonable adverse effects on pollinators based
			 on—
				(1)an evaluation of the published and
			 peer-reviewed scientific evidence on whether the use or uses of such
			 neonicotinoids cause unreasonable adverse effects on pollinators, including
			 native bees, honey bees, birds, bats, and other species of beneficial insects;
			 and
				(2)a completed field study that meets the
			 criteria required by the Administrator and evaluates residues, including
			 residue build-up after repeated annual application, chronic low-dose exposure,
			 cumulative effects of multiple chemical exposures, and any other protocol
			 determined to be necessary by the Administrator to protect managed and native
			 pollinators.
				(b)Conditions on
			 certain pesticides registrationsNotwithstanding section 3 of the Federal
			 Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a), for purposes of
			 the protection of honey bees, other pollinators, and beneficial insects, the
			 Administrator of the Environmental Protection Agency shall not issue any new
			 registrations, conditional or otherwise, for any seed treatment, soil
			 application, and foliar treatment on bee attractive plants, trees, and cereals
			 under such Act until the Administrator has made the determination described in
			 subsection (a), based on an evaluation described in subsection (a)(1) and a
			 completed field study described in subsection (a)(2), with respect to such
			 insecticide.
			(c)Monitoring of
			 native beesThe Secretary of
			 the Interior, in coordination with the Administrator of the Environmental
			 Protection Agency, shall, for purposes of protecting and ensuring the long-term
			 viability of native bees and other pollinators of agricultural crops,
			 horticultural plants, wild plants, and other plants—
				(1)regularly monitor the health and population
			 status of native bees, including the status of native bees in agricultural and
			 non-agricultural habitats and areas of ornamental plants, residential areas,
			 and landscaped areas;
				(2)identify the scope and likely causes of
			 unusual native bee mortality; and
				(3)beginning not later than 180 days after the
			 date of the enactment of this Act and each year thereafter, submit to Congress,
			 and make available to the public, a report on such health and population
			 status.
				
